 

Exhibit 10.1

 

NAME OF SUBSCRIBER:

 

 

SYNERGY PHARMACEUTICALS, INC.

 

SUBSCRIPTION AGREEMENT

 

SECTION 1.

 

1.1                                 Subscription.  The undersigned, intending to
be legally bound, hereby irrevocably subscribes for and agrees to purchase the
amount of shares of common stock, par value $0.0001 (the “Shares”) of Synergy
Pharmaceuticals, Inc., a Florida corporation (the “Company”), indicated on
page 6 hereof, on the terms and conditions described herein.

 

1.2                                 Purchase of Shares.

 

The undersigned understands and acknowledges that the purchase price to be
remitted to the Company in exchange for the Shares, if any, shall be $3.50 per
Share.  Payment for the Shares shall be made by wire transfer in accordance with
the instructions of the Company, together with an executed copy of this
Agreement, the Escrow Agreement and any other required documents (the
“Transaction Documents”).

 

SECTION 2.

 

2.1                                 Acceptance or Rejection.

 

(a)                                  The undersigned understands and agrees that
the Company reserves the right to reject this subscription for the Shares in
whole or part in any order, if, in its reasonable judgment, it deems such action
in the best interest of the Company, at any time prior to the Closing,
notwithstanding prior receipt by the undersigned of notice of acceptance of the
undersigned’s subscription.

 

(b)                                 The undersigned understands and agrees that
subscriptions may be revoked provided that written notice of revocation is sent
by certified or registered mail, return receipt requested, and is received by
the Company at least two business days prior to the Closing.

 

(c)                                  In the event (i) of rejection of this
subscription, (ii) of revocation by the undersigned pursuant to Section 2.1(b),
or (iii) the sale of the Shares subscribed for by the undersigned is not
consummated by the Company for any reason (in which event this Subscription
Agreement shall be deemed to be rejected), this Subscription Agreement and any
other agreement entered into between the undersigned and the Company relating to
this subscription shall thereafter have no force or effect and the Company shall
promptly return or cause to be returned to the undersigned the purchase price
remitted in accordance with clause 1.2 by the undersigned, without interest
thereon or deduction therefrom, in exchange for the Shares.

 

2.2                                 Closing: The closing (the “Closing”) of the
purchase and sale of any of the Shares, following the acceptance by the Company
of the undersigned’s subscription, as evidenced by the Company’s execution of
this Subscription Agreement, shall take place at the principal offices of
Sichenzia Ross Friedman Ference LLP, 61 Broadway, 32nd Floor,
New York, NY 10006, or

 

 

--------------------------------------------------------------------------------


 

such other place as determined by the Company, on such date as is determined by
the Company.  Subsequent Closings, if any, will be held at the offices of
Sichenzia Ross Friedman Ference LLP at such times as are determined by the
Company.  At the Closing of the purchase and sale of the Shares subscribed to by
the undersigned, the Company shall prepare for delivery to the undersigned the
certificates for the securities to be issued and sold to the undersigned, duly
registered in the undersigned’s name against payment in full by the undersigned
in accordance with clause 1.2.

 

2.3                                 Deliveries.

 

(a)                                  On or prior to the Closing, the Company
shall deliver or cause to be delivered to each Purchaser the following:

 

(i)                                     this Agreement duly executed by the
Company;

 

(ii)                                  a copy of the irrevocable instructions to
the Company’s transfer agent instructing the transfer agent to deliver via the
Depository Trust Company Deposit Withdrawal Agent Commission System (“DWAC”)
Shares equal to such Purchaser’s Subscription Amount divided by the Per Share
Purchase Price, registered in the name of such Purchaser;

 

(iii)                               the Escrow Agreement duly executed by the
Company; and

 

(iv)                              the Prospectus and Prospectus Supplement
(which may be delivered in accordance with Rule 172 under the Securities Act).

 

(b)                                 On or prior to the Closing, each Purchaser
shall deliver or cause to be delivered to the Company the following:

 

(i)                                     this Agreement duly executed by such
Purchaser;

 

(ii)                                  the Escrow Agreement duly executed by such
Purchaser; and

 

(iii)                               such Purchaser’s Subscription Amount by wire
transfer to the account as specified in writing by the Company.

 

SECTION 3.

 

3.1                                 Investor Representations and Warranties.

 

The undersigned hereby acknowledges, represents and warrants to, and agrees
with, the Company and its affiliates as follows:

 

2

--------------------------------------------------------------------------------


 

(a)                                  The undersigned is either an individual or
an entity duly organized, validly existing and in good standing under the laws
of the jurisdiction of its organization with full right, corporate or
partnership power and authority to enter into and to consummate the transactions
contemplated by this Agreement and otherwise to carry out its obligations
hereunder and thereunder. The execution and delivery of this Agreement and
performance by the undersigned of the transactions contemplated by this
Agreement have been duly authorized by all necessary corporate, partnership,
limited liability company or similar action, as applicable, on the part of the
undersigned.  Each Transaction Document to which it is a party has been duly
executed by the undersigned, and when delivered by the undersigned in accordance
with the terms hereof, will constitute the valid and legally binding obligation
of the undersigned, enforceable against it in accordance with its terms, except:
(i) as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.

 

(b)                                 At the time the undersigned was offered the
Shares, it was, and as of the date hereof it is, an “accredited investor” as
defined in Rule 501(a) under the Securities Act.  The undersigned is not
required to be registered as a broker-dealer under Section 15 of the Exchange
Act.

 

(c)                                  The undersigned, either alone or together
with its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Shares, and has so evaluated the
merits and risks of such investment.  The undersigned is able to bear the
economic risk of an investment in the Shares and, at the present time, is able
to afford a complete loss of such investment.

 

(m)                               The foregoing representations, warranties and
agreements shall survive the Closing.

 

3.2                                 Company Representations And Warranties.

 

The Company hereby acknowledges, represents and warrants to, and agrees with
each Investor (which representations and will be true and correct as of the date
of the Closing as if the Agreement were made on the date of Closing) as follows:

 

(a)                                  The Company has been duly organized, is
validly existing and is in good standing under the laws of the State of
Florida.  The Company has full corporate power and authority to enter into this
Agreement and this Agreement, has been duly and validly authorized, executed and
delivered by the Company and are valid and binding obligations of the Company,
enforceable against the Company in accordance with their terms, except: (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

 

3

--------------------------------------------------------------------------------


 

(b)                                 The execution and delivery by the Company
of, and the performance by the Company of its obligations hereunder in
accordance with its terms will not contravene any provision of applicable law or
the charter documents of the Company or any agreement or other instrument
binding upon the Company, or any judgment, order or decree of any governmental
body, agency or court having jurisdiction over the Company, and no consent,
approval, authorization or order of, or qualification with, any governmental
body or agency is required for the performance by the Company of its obligations
under this Agreement in accordance with its terms.

 

(c)                                  All of the outstanding shares of capital
stock of the Company have been duly authorized and validly issued and are fully
paid, non-assessable and free of preemptive or similar rights.    The Shares
have been duly authorized and, when issued and delivered as provided by this
Agreement, will be validly issued and fully paid and non-assessable, and the
Shares are not subject to any preemptive or similar rights.

 

(d)                                 The Company is not in violation of its
charter or bylaws and is not in material default in the performance of any bond,
debenture, note or any other evidence of indebtedness or any indenture,
mortgage, deed of trust, license, contract, lease or other instrument to which
the Company is a party or by which it is bound, or to which any of the property
or assets of the Company is subject, except such as have been waived or which
would not have, singly or in the aggregate, prevent the Company from discharging
its obligations under this Agreement.

 

(e)                                  The execution and delivery by the Company
of, and the performance by the Company of its obligations under this Agreement
will not contravene any provision of law known by the Company to be applicable
to it, or the charter documents of, the Company or any subsidiary of the
Company, or any judgment, order or decree of any governmental body, agency or
court having jurisdiction over the Company or any subsidiary of the Company and
no consent, approval, authorization or order of, or qualification with, any
governmental body or agency is required for the performance by the Company of
its obligations under this Agreement in accordance with its terms.

 

(f)                                    There is no material litigation or
governmental proceeding pending, or to the knowledge of the Company, threatened
against, or involving the property or the business of the Company, or, to the
best knowledge of the Company which would adversely affect the condition
(financial or otherwise), business, prospects or results of operations of the
Company, taken as a whole.

 

(g)                                 The foregoing representations, warranties
and agreements shall survive the Closing.

 

SECTION 4.

 

4.1                                 Modification.  Neither this Agreement nor
any provisions hereof shall be modified, discharged or terminated except by an
instrument in writing signed by the party against whom any waiver, change,
discharge or termination is sought.

 

4

--------------------------------------------------------------------------------


 

4.2                                 Notices.  Any notice, demand or other
communication which any party hereto may be required, or may elect, to give to
anyone interested hereunder shall be sufficiently given if (a) deposited,
postage prepaid, in a United States mail letter box, registered or certified
mail, return receipt requested, addressed to such address as may be given
herein, or (b) delivered personally at such address.

 

4.3                                 Counterparts.  This Agreement may be
executed through the use of separate signature pages or in any number of
counterparts, and each of such counterparts shall, for all purposes, constitute
one agreement binding on all parties, notwithstanding that all parties are not
signatories to the same counterpart.

 

4.4                                 Binding Effect.  Except as otherwise
provided herein, this Agreement shall be binding upon and inure to the  benefit
of the parties and their heirs, executors, administrators, successors, legal
representatives and assigns.  If the undersigned is more than one person, the
obligation of the undersigned shall be joint and several and the agreements,
representations, warranties and acknowledgments herein contained shall be deemed
to be made by and be binding upon each such person and his heirs, executors,
administrators and successors.

 

4.5                                 Entire Agreement.  This Agreement and the
documents referenced herein contain the entire agreement of the parties and
there are no representations, covenants or other agreements except as stated or
referred to herein and therein.

 

4.6                                 Assignability.  This Agreement is not
transferable or assignable by the undersigned.

 

4.7                                 Governing Law.  All questions concerning the
construction, validity, enforcement and interpretation of the Transaction
Documents shall be governed by and construed and enforced in accordance with the
internal laws of the State of New York, without regard to the principles of
conflicts of law thereof.  Each party agrees that all legal proceedings
concerning the interpretations, enforcement and defense of the transactions
contemplated by this Agreement and any other Transaction Documents (whether
brought against a party hereto or its respective affiliates, directors,
officers, shareholders, employees or agents) shall be commenced exclusively in
the state and federal courts sitting in the City of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of New York, borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or is an inconvenient venue for such
proceeding.  Each party hereby irrevocably waives personal service of process
and consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof.  Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law.  If either party shall commence an action or proceeding
to enforce any provisions of the Transaction Documents, the prevailing party in
such action or proceeding shall be reimbursed by the other party for its
reasonable attorneys’ fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such action or proceeding.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Subscription Agreement
to be duly executed by their respective authorized signatories as of the date
first indicated above.

 

 

 

SYNERGY PHARMACEUTICALS, INC.

Address for Notice:

 

 

 

420 Lexington Avenue, Suite 1609

 

New York, NY 10170
Attn: CEO

 

 

By:

 

 

Fax: 212-297-0019

 

Name:

Gary Jacob

 

 

Title:

CEO

 

With a copy to (which shall not constitute notice):

 

 

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE FOR PURCHASER FOLLOWS]

 

 

6

--------------------------------------------------------------------------------


 

[PURCHASER SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned have caused this Subscription Agreement to
be duly executed by their respective authorized signatories as of the date first
indicated above.

 

 

Name of Purchaser:

 

 

Signature of Authorized Signatory of Purchaser:

 

 

Name of Authorized Signatory:

 

 

Title of Authorized Signatory:

 

 

Email Address of Authorized Signatory:

 

 

Facsimile Number of Authorized Signatory:

 

 

Address and Contact Number for Notice of Purchaser:

 

 

 

 

 

Address for Delivery of Securities for Purchaser (if not same as address for
notice):

 

 

 

 

Subscription Amount: $

 

 

Shares:

 

 

EIN Number (if applicable):

 

 

Broker Name:

 

 

DTC Participant Number:

 

 

 

7

--------------------------------------------------------------------------------